                     IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF PUERTO RICO



  IN RE                                               CASE #14-06675 BKT
  EMPRESA LOCAL GLOBAL INC                            CHAPTER 11
  Debtor


  PRIOR COUNSEL’s REQUEST FOR EXTENSION OF TIME TO STATE POSITION ON
                    REPORT FILED BY DEBTOR at doc #678
TO THE HONORABLE COURT:
        COMES NOW prior counsel for D.I.P. on her own behalf and respectfully prays for relief
as follows:
       1. Debtor filed for bankruptcy back in August 14, 2014 with prior counsel, who was first
          of three to four different counsels for debtor and whose representation was terminated
          within 2 months of filing for health issues.

       2. Appearing counsel substituted debtor’s first counsel on October 16, 2014 at doc #64
          approved on October 28, 2014 at doc #80 and our services were terminated on March
          2, 2016 on our motion to withdraw our representation of this debtor.

       3. While appearing as counsel on behalf of D.I.P., appearing counsel sought approval and
          payment of $47,074 in attorney fees and $164.70 in expenses with the filing of
          Application for Compensation at doc #154. The fees were approved at doc #186,
          “subject to filing and approval of court prior to confirmation of an agreement by debtor’s
          president and attorney for debtor providing for payment of outstanding attorney fees.”

       4. After the undersigned’s Application for Compensation on January 23, 2015 until our
          services were terminated on March 2, 2016, we did not bill the Estate for the work
          performed during an entire year after our Application and before termination of our
          services to this Estate.

       5. On November 13, 2018 we filed Prior Counsel to Debtor in Possession for Order for
          Payment of Outstanding Attorney Fees re doc #186 at doc #634 wherein this Court
          granted the same at doc #640.

       6. To date this attorney’s fees have not been paid, in part nor in whole.


 L A. MORALES & ASSOCIATES P.S.C.                                                                1
       7. On May 24, 2019 Counsel for debtor filed doc #578 titled “Report” suggesting a
          payout under the Plan from what appears to be exclusively from the sale of part of the
          estate property to Furiel for $165,000 and a proposed payout to both Mr. Charles Cuprill
          and the undersigned of $15,000 each, as administrative expenses.

       8. Administrative creditor herein, prior counsel to debtor, requires an extension of time
          to make known her position within at least 21 days in hopes that further discussion with
          debtor’s counsel will resolve our doubts and inquiries in regard to the reduction of more
          than one half of our approved attorney fees of almost 3 years and despite the Order
          granting our entire fees at doc #186 and more recently at doc #640, ordering payment
          of this attorney’s outstanding fees.
           WHEREFORE, the undersigned past counsel for debtor, respectfully prays as follows:
       a) That extension be granted for the undersigned party to state her position at to ‘Report’
          filed at doc #678 until at least June 30, 2019;

       b) Any remedy that this Honorable Court deem just and proper.


                                               NOTICE

       Within twenty-one (21) days after service as evidenced by the certification, and an
additional three (3) days pursuant to Fed. R. Bank. P. 9006(f) if you were served by mail, any party
against whom this paper has been served, or any other party to the action who objects to the relief
sought herein, shall serve and file an objection or other appropriate response to this paper with the
Clerk’s office of the U.S. Bankruptcy Court for the District of Puerto Rico. If no objection or other
response is filed within the time allowed herein, the paper will be deemed unopposed and may be
granted unless: (I) the requested relief is forbidden by law; (ii) the requested relief is against public
policy; or (iii) in the opinion of the Court, the interest of justice requires otherwise.

       I HEREBY CERTIFY, that on this same date, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF Filing System which will send a notification, upon
information and belief, of such filing to the U.S. Trustee and to all subscribed users, especially to
counsel for debtor, Mr. Charles Cuprill, Esq. and others as follows:
MIREYA BALTAZAR SUAZO on behalf of 47 Creditors: Armando Jose Picart, Carmen M Ortiz
Rivera, Carmen M Ozorio Perez, Celestina Baez, Damarie Lugo Vazquez, Duanner Ayala-
Maldonado, Elena Otero Otero, Emilio Orengo Torres, Felix Rivera Gotay, Flor Pena-
Nieves, Gladys E. Taborada Ramirez, Haydee Cajigas Alvarez, Iris Nereida Feliciano-Rivera,

 L A. MORALES & ASSOCIATES P.S.C.                                                                     2
Ismael Matos Arbelo, Janet Medina Cruz, Jesus Rodriguez Marin, Jesus E Rodriguez Rivera, John
& Graciela Candelaria, Jose Vazquez Medina, Jose A Sanchez Rodriguez, Jose E Molina Molina,
Jose J Caraballo Lopez, Jose Luis Fernandini Torres, Juan A Rivera Rivera, Juan C Aviles Vazquez,
Julia      Romero         Tapia,       Juliana      M       Gonzalez        Lopez,     et      al
mbs@abogadosdeamerica.com, quiebras@abogadosdeamerica.com;mireyabaltazar@hotmail.com
ANA H CARDONA GARCIA on behalf of Creditor JUSTO ROSADO VELEZ
bufetecardona@yahoo.com, bufetecardona@gmail.com

CHARLES ALFRED CUPRILL on behalf of Debtor EMPRESA LOCAL GLOBAL INC
cacuprill@cuprill.com, ccuprill@cuprill.com;docket@cuprill.com;luis@cpacarrasquillo.com

CARMEN PRISCILLA FIGUEROA BELL on behalf of Creditor CRIM
cfigueroa@crimpr.net, cpfbkcy@gmail.com

MANUEL E FUSTER MARTINEZ on behalf of Creditor RAFAEL RIVERA RIVAS
fuster_law_office@yahoo.com, fusterma@hotmail.com

JOSE MIGUEL GONZALEZ NAVAS on behalf of Creditor Christian Perez Morales
jmgonzaleznavas@gmail.com

JOSE MIGUEL GONZALEZ NAVAS on behalf of Creditor ESAU RIOS TORRES
jmgonzaleznavas@gmail.com

JOSE MIGUEL GONZALEZ NAVAS on behalf of Creditor MARISOL JUSINO COTTE
jmgonzaleznavas@gmail.com

NYDIA GONZALEZ ORTIZ on behalf of Creditor ALEXANDRA SANTOS RODRIGUEZ
bufetesg@gmail.com, R59497@notify.bestcase.com

NYDIA GONZALEZ ORTIZ on behalf of Creditor ANGEL IRIZARRY RIVERA
bufetesg@gmail.com, R59497@notify.bestcase.com

NYDIA GONZALEZ ORTIZ on behalf of Creditor ANGELICA RODRIGUEZ
bufetesg@gmail.com, R59497@notify.bestcase.com

NYDIA GONZALEZ ORTIZ on behalf of Creditor CARLOS CARABALLO GUTIERREZ
bufetesg@gmail.com, R59497@notify.bestcase.com

NYDIA GONZALEZ ORTIZ on behalf of Creditor Elvin Plaza Maldonado
bufetesg@gmail.com, R59497@notify.bestcase.com


 L A. MORALES & ASSOCIATES P.S.C.                                                             3
NYDIA GONZALEZ ORTIZ on behalf of Creditor GLORYVETTE RAMOS MARTINEZ
bufetesg@gmail.com, R59497@notify.bestcase.com

NYDIA GONZALEZ ORTIZ on behalf of Creditor JUAN YAMIL TORRES GONZALEZ
bufetesg@gmail.com, R59497@notify.bestcase.com

NYDIA GONZALEZ ORTIZ on behalf of Creditor Jose Miguel Arroyo Matias
bufetesg@gmail.com, R59497@notify.bestcase.com

NYDIA GONZALEZ ORTIZ on behalf of Creditor LUIS A RIVERA OJEDA
bufetesg@gmail.com, R59497@notify.bestcase.com

NYDIA GONZALEZ ORTIZ on behalf of Creditor PEDRO A CLAUDIO
bufetesg@gmail.com, R59497@notify.bestcase.com

NYDIA GONZALEZ ORTIZ on behalf of Creditor RAFAEL ORTIZ MORALES
bufetesg@gmail.com, R59497@notify.bestcase.com

NYDIA GONZALEZ ORTIZ on behalf of Creditor RICARDO FELICIANO PACHECO
bufetesg@gmail.com, R59497@notify.bestcase.com

NYDIA GONZALEZ ORTIZ on behalf of Creditor WILTON LOPEZ SANTANA
bufetesg@gmail.com, R59497@notify.bestcase.com

NYDIA GONZALEZ ORTIZ on behalf of Creditor YOLANDA ALVARADO RODRIGUEZ
bufetesg@gmail.com, R59497@notify.bestcase.com

JUAN A HERNANDEZ RIVERA on behalf of Creditor Berrios Berrios Aleida
juan@jahrlaw.com, trapicio@yahoo.com;isa@jahrlaw.com

MONSITA LECAROZ ARRIBAS
ustpregion21.hr.ecf@usdoj.gov

VIRGILIO J MACHADO on behalf of Interested Party Department of Consumer Affairs
vmachado@gonzalezroig.com

JOSE MARTINEZ CUSTODIO on behalf of Creditor JOSE M CORREA ALVARADO
bufetemartinezcustodio@hotmail.com, lcdomartinez@hotmail.com

LISSETTE M MEDINA MUNIZ on behalf of Creditor Hiram Lorenzo Rodriguez

 L A. MORALES & ASSOCIATES P.S.C.                                                 4
bufetemedina.csp@gmail.com, G21422@notify.cincocompass.com

LISSETTE M MEDINA MUNIZ on behalf of Creditor Raul A. Domenech Vazquez
bufetemedina.csp@gmail.com, G21422@notify.cincocompass.com

ANIBAL MEDINA RIOS on behalf of Debtor EMPRESAS CANCANON INC
medinalaw@gmail.com, medinalawpr@gmail.com,oficinaamr@yahoo.com

LUIS RAMON ORTIZ SEGURA on behalf of Creditor DANTZLER INC
l.ortizsegura@ploolaw.com;, luisortizsegura@gmail.com

AMAURI D PADILLA GARCIA on behalf of Creditor Samuel Reyes-Figueroa
apadillalaw@gmail.com, padilla_amauri@yahoo.com

SERGIO A RAMIREZ DE ARELLANO on behalf of Creditor BAUTISTA CAYMAN ASSET
COMPANY
sramirez@sarlaw.com, sramirez@ecf.courtdrive.com

MIGDA L RODRIGUEZ COLLAZO on behalf of Creditor DEPARTMENT OF TREASURY
OF THE COMMONWEALTH OF PR
bankruptcyjusticia.gobierno.pr@gmail.com, mlrcbankruptcy@gmail.com

ROBERTO ROMAN VALENTIN on behalf of Trustee ROBERTO ROMAN VALENTIN
romanchpt7@gmail.com, rroman@ecf.epiqsystems.com

JEFFREY A SANDELL on behalf of Creditor DORAL BANK
jsandell@fdic.gov

ALEJANDRO A SUAREZ CABRERA on behalf of Attorney STATE INSURANCE FUND
wdelarosa@cfse.gov.pr

JUAN MANUEL SUAREZ COBO on behalf of Interested Party TODTLY GROUP, INC.
suarezcobo@gmail.com, pennyrose@legalpartnerspr.com;ecf.suarezcobo@gmail.com;R40319@n
otify.bestcase.com;noemi@legalpartnerspr.com;maribel@legalpartnerspr.com;cgonzalez@legalpa
rtnerspr.com

Liz O. Trinidad-Rodriguez on behalf of Creditor Eugenio Serafin, Inc. d/b/a EST Hardware
lcda.liztrinidad@hotmail.com

Myosotis Vargas-Gonzalez on behalf of Creditor DUANNER AYALA-MALDONADO
vargas@legalvg.com

 L A. MORALES & ASSOCIATES P.S.C.                                                          5
Myosotis Vargas-Gonzalez on behalf of Creditor Flor Pena-Nieves vargas@legalvg.com

Myosotis Vargas-Gonzalez on behalf of Creditor IRIS NEREIDA FELICIANO-RIVERA
vargas@legalvg.com

Myosotis Vargas-Gonzalez on behalf of Creditor MILAGROS LUZUNARIS-TARRATS
vargas@legalvg.com
       In Caguas, Puerto Rico, this June 9, 2019.


                                    RESPECTFULLY SUBMITTED,

                                            s/LA Morales
                                            LYSSETTE A. MORALES VIDAL
                                            USDC PR #120011

                                           L.A. MORALES & ASSOCIATES P.S.C.
                                           VILLA BLANCA
                                           #76 AQUAMARINA STREET
                                           CAGUAS PUETO RICO 00725-1908
                                           TEL. (787)746-2434 / FAX 1-855-298-2515
                                           E-mail: lamoraleslawoffice@gmail.com &
                                           irma.lamorales@gmail.com




 L A. MORALES & ASSOCIATES P.S.C.                                                    6
